Title: From Thomas Jefferson to Nicholas Lewis, 19 December 1786
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Paris Dec. 19. 1786.

I have duly received your favors of March 14. and July 16. My last to you was of Apr. 22. from London. I am obliged to you for the particular account you give me of my affairs, and the state of the cash account made out by the steward. His articles however were generally so shortly expressed as to be quite unintelligible to me. Of this kind are the following.


To James Foster and Benjamin Harris pr.Carter Braxton.
£131.10


To Richard James and Wm. Clark for cash.
  20.


To Joseph Ashlin and C. Stone for cash atdifferent times.
  74.10.2


To Vincent Markham and Richd. James pr.Doctr. Gilmer.
 385.0


To Tandy Rice and Charles Rice for cash.
  69.18.8½


To David Mullings and Henry Mullings for cash.
  31.15


To Carter Braxton pr. settlement by Colo. Lewis.
     119.12.8


To do. for cash.
  11.17.4


The steward intended this account for my information but mentioning only names and sums without saying in some general way why those sums were paid to those names, leaves me uninformed. However the account having passed under your eye leaves me also without a doubt that the articles are right. I suppose, in the 1st. article for instance, that Carter Braxton (to whom I was indebted for a doz. bottles of oil only) stands in the place of some person to whom I owed £131.10, &c. and so of the rest. As you give me reason to hope that all other debts will now be paid off, I am in hopes the shoulder can be laid solidly to those of Farrell & Jones, and Kippen & Co. To these objects, I would wish to apply the whole profits of the estate, except the maintenance and education of my sister Carr’s two sons, and the interest of my sister Nancy’s debt. I shall propose therefore to Jones & Mc.Caul the paying them an annual sum till their debts shall be discharged, and I have asked the favor of Mr. Eppes to consult with you and let me know what sum you think I may engage to pay them on an average of one year with another? And that you will be so good as to let me know this as soon as possible that I may arrange the matter by agreement with them. You mention that the price of tobacco is at 22/6. I can always be sure of receiving for it delivered at Havre 36/  Virginia money for the Virginia hundred weight. Whenever therefore the price with you is less than this after deducting freight, insurance, commission and port charges, if a conveiance can be obtained for it to Havre, it would be better to ship it to me. You may at the same time draw bills on me for the whole amount taking care that they shall not be presented till the tobacco is arrived at Havre, and that there be such an usance in them as will give me time to sell it and receive the money. Or, for so much of the tobacco as can be destined to Jones & Mc.Caul, no bills need be drawn, as I can remit them the proceeds. In all this however you will act according to your own good judgment which is much better than mine. I cannot help thinking however that it might be worth the experiment to ship me at any rate a small adventure to see how it will turn out, but Havre is the only port at which I could manage it.
I observe in your letter of March 14. after stating the amount of the crop, and deducting Overseer’s and steward’s parts, transportation, negroes clothes, tools, medicine, and taxes, the profits of the whole estate would be no more than the hire of the few negroes hired out would amount to. Would it be better to hire more where good masters could be got? Would it be better to hire plantations and all, if proper assurance can be provided for the good usage of every thing? I am miserable till I shall owe not a shilling: the moment that shall be the case I shall feel myself at liberty to do something for the comfort of my slaves. Mr. Eppes writes me that my bill of scantling was nearly finished. I think it will be absolutely necessary to have it under lock and key, or it will certainly be stolen. It should be laid up open to the air. I am much obliged to your for your attention to my trees and grass. The latter is one of the principal pillars on which I shall rely for subsistance when I shall be at liberty to try projects without injury to any body. The negro girl which I sent to Nancy Bolling was not sent as a gift from me. I understood she was claimed under a supposed gift from my mother, which tho’ I thought ill founded I did not chuse to enter into disagreeable discussions about. I meant therefore to abandon my right to her, and I have no further pretentions to her. With my letter from London, I sent under care of Mr. Fulwar Skipwith a trunk containing some little matters for Mrs. Lewis and my sister Nancy. I hope it got safe to hand. I have long had (as I once wrote you) a pretty little peice of furniture, a clock, which I meant for Mrs. Lewis. Tho it is so small that it might almost be put into a pocket, I have as yet  found it impossible to get a safe conveiance for it. The case being of marble, and very slender, it cannot bear transportation but by water. I am obliged therefore to wait till some person shall be going from Havre to Richmond. Monsr. Doradour was to have carried it, but he was not able. He is safely returned to his family, and in good humor with our country. He made a considerable tramontane purchase. His trip upon the whole turned out better than I had expected. I am glad on account of Madame de Doradour who is a lady of great merit. I have never seen her since the departure of her husband: but I suppose she will decline further views on America. I shall endeavor to send with this a packet of the seeds of trees which I would wish Anthony to sow in a large nursery noting well their names. There will be a little Spanish St. foin, represented to me as a very precious grass in a hot country. I would have it sowed in one of the vacant lots of my grass ground. I have but just room to render you a thousand thanks for your goodness, to make as many apologies for the details I trouble you with, to recommend myself to the friendly remembrance of Mrs. Lewis, and to assure you of the sincere esteem with which I am, Dr. Sir your friend & servt.,

Th: Jefferson




Sent.
Sulla. Span. St. foin



Spanish broom



Yellow flowering locust



Bladder Senna



Thuya



